  Case: 5:21-cv-00031-KKC Doc #: 16 Filed: 08/23/21 Page: 1 of 2 - Page ID#: 81




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

AMBER STEWART,                                         CIVIL ACTION NO. 5:21-31-KKC
      Plaintiff,

V.                                                        OPINION AND ORDER

KILOLO KIJAKAZI,
Acting Commissioner, Social Security
Administration
      Defendant.



                                         *** *** ***

       Plaintiff Amber Stewart moves to remand (DE 10) this matter to the Social Security

Administration so that it can be heard before a different administrative law judge (ALJ). In

support of this argument, Stewart raises an Appointments Clause Challenge to the ALJ

who presided over her administrative hearing. In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the

Supreme Court held that ALJs for the Security Exchange Commission (SEC) must be

appointed by the president, a court, or the head of the agency. Id. at 2055. The Court held

that the proper remedy for the petitioner, whose cases was heard and decided by an ALJ

who had not been constitutionally appointed, was a de novo hearing before a different and

properly appointed ALJ. Id.

       In the past Social Security ALJs were hired by the Office of Personnel Management.

Like SEC ALJs, they were not appointed by the president, a court, or the head of the

agency. On July 16, 2018, however, the then-acting commissioner of Social Security ratified

the appointments of all Social Security ALJs. This forecloses any Appointments Clause

challenges to ALJ decisions after that date. Ramsey v. Comm'r of Soc. Sec., 973 F.3d 537,



                                              1
  Case: 5:21-cv-00031-KKC Doc #: 16 Filed: 08/23/21 Page: 2 of 2 - Page ID#: 82




539, n.1 (6th Cir. 2020), cert. denied sub nom. Saul v. Ramsey, No. 20-1044, 2021 WL

2194849 (U.S. June 1, 2021).

       The ALJ conducted the hearing on Stewart's claim and issued its decision long after

July 16, 2018. The hearing was April 21, 2020 and the decision was issued on April 29,

2020. (DE 13-1, Decision.) Thus, the ALJ was constitutionally appointed at both the time of

the hearing and the decision. Accordingly, the Court hereby ORDERs that Stewart's motion

to remand (DE 10) is DENIED.

       Dated August 23, 2021




                                             2
